DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	Claims 1-18 as filed on 21 May 2020 are examined herein.

Examiner’s Notes & Claim Interpretation
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

No copy of Cañizares et al. (2006) Plant Biotech J 4:183-93 is provided because it is in the file history of the parent application serial no. 15/110,696.  It does not appear to be listed in the IDSs filed with this application.

The claims refer to the claimed nucleic acid construct as having three portions.  Claims 1-4 and 6-7 recite the limitation “stuffer portion.”  Claims 1, 4 and 6-7 recite the limitation “expression enhancer portion.”  These limitations do not appear in the specification, abstract, or claims as originally filed.  Applicant provides extensive discussion of the meaning of “stuffer sequence” and “expression enhancer” in the specification.  Therefore the limitation “stuffer portion” is interpreted herein as meaning that portion of the nucleic acid expression construct that comprises a stretch of nucleotides identifiable as a “stuffer sequence.”  Also, limitation “expression enhancer portion” is interpreted herein as meaning that portion of the nucleic acid expression construct that comprises a stretch of nucleotides identifiable as an “expression enhancer sequence.”  Because this is a reasonable interpretation, the limitations are not rejected as new matter.

Specification
3.	The disclosure is objected to because of the following informalities.  

Appropriate correction is requested.

Claim Objections
4.	Claim 18 is objected to for the following reason.
Applicant is advised that should claim 17 be found allowable, claim 18 will be objected to under 37 CFR § 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).  The plant of claim 17 is necessarily either transiently transfected or stably transformed.  Therefore is has the same scope as claim 17.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1 and 8-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicant provides a definition in the specification, but effectively negates that by explicitly providing only open-ended definitions of the term.  For example, in paragraph 0023 of the specification, Applicant teaches that a “non-limiting example” of a stuffer “[comprises] a multiple cloning site and a plant kozak sequence.”  In paragraph 0012, Applicant states that the “stuffer sequence may comprise a length from 0 to about 100 nucleotides, or any length therein between, one or more plant kozak [sic] sequences, a multiple cloning site, one or more linker sequences, one or more recombination sites, or a combination thereof.”  
As an initial matter, it is arguably indefinite as to how a “stuffer sequence” can be 0 nucleotides in length.  Although addition of a single nucleotide to a sequence will shift the reading frame of a coding sequence, that does not appear to relevant to an “enhancer.”  Furthermore, given the broad definition, the “ACG” trinucleotide immediately downstream of SEQ ID NO:1 in instant SEQ ID NO:4, which Applicant admits is in the prior art (e.g., page 58), appears to qualify as a stuffer sequence.
The limitation by itself fails to define an actual structure that can be used in to determine the scope of the claims.  Claim 1, however, recites a Markush group of structures that, at a minimum, requires a “linker.”  It is reasonable to interpret a “linker” as being at least one nucleotides.  But otherwise the term “linker” is completely open-ended.
The Federal Circuit held that a written description of an invention "’requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials."  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997) (quoting Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993)).  The court also stated "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of is not a description of that Id., 984 F.2d at 1568, 25 USPQ2d at 1407.  The court held that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  Id., 119 F. 3d at 1569, 43 USPQ2d at 1406.
Clearly, some of the structures would be understood by an ordinary artisan to have a well-established meaning in the art in terms of a recognizable structure.  However, given the broad definition in the specification and the open-ended nature of the limitation “linker,” the claim encompasses a large genus.  Further, there is no structural element in common.
Hence Applicant fails to satisfy the written description requirement.  Therefore Applicant has not demonstrated to one skilled in the art possession of the broad claimed genus.  Since the specification fails to provide an adequate written description to support the breadth of the claims, one of skill in the art would not believe Applicant to be in possession of the invention as broadly as claimed at the time of filing.  
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sainsbury et al. (2009) Plant Biotech J 7:682-93.
Claim 11 reads on a plant expression system comprising a nucleic acid or a vector comprising the nucleic acid expression construct of claim 1.  Claim 11 is 
Such expression systems were known in the art as in, for example, Sainsbury et al..  Therefore claim 11 is anticipated by Sainsbury et al.
In view of Figure 1 of Sainsbury et al., claims 12-14 are anticipated.  Sainsbury et al. discloses also using a suppressor of silencing (p. 683) and thus anticipates claims 15-16.  Sainsbury discloses protein production in plants and thus anticipates claims 17-18.
If the scope of a “plant expression construct comprising a nucleic acid” is clarified to include the nucleic expression construct of claim 1, this would obviate the rejection under 35 USC 102.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
§ 103. Conditions for patentability; non-obvious subject matter
A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


8.	Claims 1-2, 8, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cañizares et al. (2006) Plant Biotech J 4:183-93 in view of Sainsbury et al. (2009) Plant Biotech J 7:682-93 as evidenced by the further teachings of Sainsbury & Lomonossoff (2008) Plant Physiol 148:1212-18.
The authors of the Cañizares et al. reference are M.C. Cañizares, L. Liu, Y. Perrin, E. Tsakiris and G. Lomonossoff; the authors of Sainsbury et al. (2009) are F. Sainsbury, E. Thuenemann and G. Lomonossoff.  All references have G. Lomonossoff as the corresponding author.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 reads on an “expression enhancer” in line 2 – which, based on the teachings in the specification, is a nucleic acid sequence comprising at least one transcriptional regulatory element.  This “expression enhancer” as claimed comprises at least a “nucleotide sequence” “consisting of” nucleotides 1-160 of SEQ ID NO:1 or a G115A variant.  Although the claimed “nucleotide sequence” is limited by the transitional phrase to, e.g. nucleotides 1-160 of SEQ ID NO:1, the transitional phrase “comprising” in the first line allows additional elements.  Also the claimed construct cannot contain nucleotides 161-509 of SEQ ID NO:4.  One final note, the specification teaches that a “stuffer sequence,” which is presumably the same thing as the recited “stuffer portion” (where this limitation is currently rejected under 
The UTR of CPMV RNA-2 is known to be a regulatory region that enhances expression of a transgene in a plant.  Sainsbury et al., p. 682 (cited in the Background section of the instant specification (p. 1).  As seen in the alignment below, Sainsbury et al. teaches SEQ ID NO:1 as part of this CPMV UTR.  SEQ ID NO:1 is also the first 160 nucleotides of SEQ ID NO:4.  E.g., Spec., pp. 35-36.  SEQ ID NO:4 is identified as “[a]n example of a prior art CPMV HT sequence.”  Id., p. 5.  Applicant repeats the admission that SEQ ID NO:4 is known in the prior art.  Id., p. 57 (citing to Sainsbury & Lomonossoff, Plant Physiol 148:1212-18 (2008) (also cited in Sainsbury et al., p. 682 as a prior publication).

Figure 1 makes no mention of any change from the wild-type sequence.  It is the position of the Office that Figure 1 graphically teaches using the wild-type sequence.  Cañizares et al. thus teaches using nucleotides 1-160 of SEQ ID NO:1 in an expression construct operatively and directly linked to a heterologous protein, GFP.  
Therefore it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to follow the teachings of Cañizares et al. and create an expression enhancer consisting of 1-160 of SEQ ID NO:1 in an expression construct operatively and directly linked to a heterologous protein.  Given the level of skill in the art as of the effective filing date of the claimed invention one of ordinary skill in the art would have had a reasonable expectation of success.  Therefore claims 1 and 11 are obvious.
Cañizares et al. uses the construct to produce a protein and thus claims 17-18 are obvious.
Sainsbury et al. teaches using a multiple cloning site (p. 691) and thus claim 2 is obvious.
Sainsbury et al.’s Figure 1 teaches a CPMV expression construct in a plasmid together with a CaMV promoter.  Therefore claims 12-14 are obvious.
Sainsbury et al. also teaches the p19 suppressor of silencing (p. 683) and thus claims 15-16 are obvious.
Sainsbury et al. teaches expressing an antibody (p. 685) and thus claim 8 is obvious.

9.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cañizares et al. (2006) Plant Biotech J 4:183-93 in view of Sainsbury et al. (2009) Plant Biotech J 7:682-93 as evidenced by the teachings of Sainsbury & Lomonossoff (2008) Plant Physiol 148:1212-18 in further view of Couture et al., WO 2010/148511 A1, published 29 December 2010.
Couture et al.

It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to use the CPMV-derived expression system of Cañizares et al., Sainsbury et al. and Sainsbury & Lomonossoff to express an H1 hemagglutinin protein according to Couture et al..  Given the level of skill in the art as of the effective filing date of the claimed invention, one of ordinary skill in the art would have had a reasonable expectation of success.  Thus claim 9 is obvious.
Couture et al. also teaches making chimeric hemagglutinin including using a heterologous transmembrane domain (para. 0206) and thus claim 10 is obvious.

10.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cañizares et al. (2006) Plant Biotech J 4:183-93 in view of Sainsbury et al. (2009) Plant Biotech J 7:682-93 in further view of D’Aoust & Lavoie, WO 2015/143567 A1, published 1 October 2015, as evidenced by the further teachings of Sainsbury & Lomonossoff (2008) Plant Physiol 148:1212-18.
Use of Kozak sequences to enhance translation in association with CPMV expression elements is known in the art.  D’Aoust & Lavoie, para. 0012.
Some of the embodiments recited in claim 5 are listed in D’Aoust & Lavoie’s Table 2 (pp. 52-54).
Therefore claims 3-5 are obvious.

GQ497234	
LOCUS       GQ497234               10003 bp    RNA     circular SYN 08-SEP-2009
DEFINITION  Binary vector pEAQ-HT, complete sequence.
ACCESSION   GQ497234
VERSION     GQ497234.1
KEYWORDS    .
SOURCE      Binary vector pEAQ-HT
  ORGANISM  Binary vector pEAQ-HT
            other sequences; artificial sequences; vectors.
REFERENCE   1  (bases 1 to 10003)
  AUTHORS   Sainsbury,F., Thuenemann,E.C. and Lomonossoff,G.P.
  TITLE     pEAQ: versatile expression vectors for easy and quick transient
            expression of heterologous proteins in plants
  JOURNAL   Plant Biotechnol. J. 7 (7), 682-693 (2009)
   PUBMED   19627561
REFERENCE   2  (bases 1 to 10003)

  TITLE     Direct Submission
  JOURNAL   Submitted (20-AUG-2009) Biological Chemistry, John Innes Centre,
            Colney Lane, Norwich, Norfolk NR4 7UH, UK
FEATURES             Location/Qualifiers
     source          1..10003
                     /organism="Binary vector pEAQ-HT"
                     /mol_type="other RNA"
                     /db_xref="taxon:667714"
     misc_feature    complement(1..162)
                     /note="RB; right border"
     regulatory      complement(469..783)
                     /regulatory_class="promoter"
                     /note="35S promoter from Cauliflower Mosaic Virus (CaMV)"
     5'UTR           784..1294
                     /note="modified 5'UTR of Cowpea Mosaic Virus (CPMV) RNA-2"
     misc_feature    1304..1321
                     /note="histidine tag"
     misc_feature    1328..1345
                     /note="histidine tag"
     3'UTR           1359..1542
                     /note="from of Cowpea Mosaic Virus (CPMV) RNA-2"
     regulatory      1596..1848
                     /regulatory_class="terminator"
                     /note="NosT; nopaline synthase terminator"
     regulatory      1911..2310
                     /regulatory_class="promoter"
                     /note="35S promoter from Cauliflower Mosaic Virus (CaMV)"
     CDS             2364..2882
                     /note="from Tomato Bushy Stunt Virus (TBSV)"
                     /codon_start=1
                     /transl_table=11
                     /product="P19 suppressor of gene silencing"
                     /protein_id="ACV49938.1"
                     /translation="MERAIQGNDAREQANSERWDGGSGGTTSPFKLPDESPSWTEWRL
                     HNDETNSNQDNPLGFKESWGFGKVVFKRYLRYDRTEASLHRVLGSWTGDSVNYAASRF
                     FGFDQIGCTYSIRFRGVSITVSGGSRTLQHLCEMAIRSKQELLQLAPIEVESNVSRGC
                     PEGTETFEKESE"
     regulatory      2889..3588
                     /regulatory_class="terminator"
                     /note="35S terminator from Cauliflower Mosaic Virus
                     (CaMV)"
     CDS             3925..4719
                     /note="NPTII; kanamycin resistance"
                     /codon_start=1
                     /transl_table=11
                     /product="neomycin phosphotransferase II"
                     /protein_id="ACV49939.1"
                     /translation="MIEQDGLHAGSPAAWVERLFGYDWAQQTIGCSDAAVFRLSAQGR
                     PVLFVKTDLSGALNELQDEAARLSWLATTGVPCAAVLDVVTEAGRDWLLLGEVPGQDL
                     LSSHLAPAEKVSIMADAMRRLHTLDPATCPFDHQAKHRIERARTRMEAGLVDQDDLDE
                     EHQGLAPAELFARLKARMPDGDDLVVTHGDACLPNIMVENGRFSGFIDCGRLGVADRY
                     QDIALATRDIAEELGGEWADRFLVLYGIAAPDSQRIAFYRLLDEFF"
     misc_feature    complement(5401..5548)
                     /note="LB; left border"
     rep_origin      complement(5853..6470)
                     /note="oriV; origin of replication from pRK2"
     gene            complement(6525..8006)
                     /gene="trfA"
     CDS             complement(6568..7716)
                     /gene="trfA"
                     /codon_start=1
                     /transl_table=11
                     /product="TrfA"
                     /protein_id="ACV49940.1"
                     /translation="MNRTFDRKAYRQELIDAGFSAEDAETIASRTVMRAPRETFQSVG
                     SMVQQATAKIERDSVQLAPPALPAPSAAVERSRRLEQEAAGLAKSMTIDTRGTMTTKK
                     RKTAGEDLAKQVSEAKQAALLKHTKQQIKEMQLSLFDIAPWPDTMRAMPNDTARSALF
                     TTRNKKIPREALQNKVIFHVNKDVKITYTGVELRADDDELVWQQVLEYAKRTPIGEPI
                     TFTFYELCQDLGWSINGRYYTKAEECLSRLQATAMGFTSDRVGHLESVSLLHRFRVLD
                     RGKKTSRCQVLIDEEIVVLFAGDHYTKFIWEKYRKLSPTARRMFDYFSSHREPYPLKL

     CDS             complement(8015..8809)
                     /note="NPTIII; kanamycin resistance"
                     /codon_start=1
                     /transl_table=11
                     /product="neomycin phosphotransferase III"
                     /protein_id="ACV49941.1"
                     /translation="MAKMRISPELKKLIEKYRCVKDTEGMSPAKVYKLVGENENLYLK
                     MTDSRYKGTTYDVEREKDMMLWLEGKLPVPKVLHFERHDGWSNLLMSEADGVLCSEEY
                     EDEQSPEKIIELYAECIRLFHSIDISDCPYTNSLDSRLAELDYLLNNDLADVDCENWE
                     EDTPFKDPRELYDFLKTEKPEEELVFSHGDLGDSNIFVKDGKVSGFIDLGRSGRADKW
                     YDIAFCVRSIREDIGEEQYVELFFDLLGIKPDWEKIKYYILLDELF"
     rep_origin      9333..9922
                     /note="ColEI; origin of replication from pBR322"

  Query Match             100.0%;  Score 160;  DB 137;  Length 10003;
  Best Local Similarity   100.0%;  
  Matches  160;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TATTAAAATCTTAATAGGTTTTGATAAAAGCGAACGTGGGGAAACCCGAACCAAACCTTC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        784 TATTAAAATCTTAATAGGTTTTGATAAAAGCGAACGTGGGGAAACCCGAACCAAACCTTC 843

Qy         61 TTCTAAACTCTCTCTCATCTCTCTTAAAGCAAACTTCTCTCTTGTCTTTCTTGCGTGAGC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        844 TTCTAAACTCTCTCTCATCTCTCTTAAAGCAAACTTCTCTCTTGTCTTTCTTGCGTGAGC 903

Qy        121 GATCTTCAACGTTGTCAGATCGTGCTTCGGCACCAGTACA 160
              ||||||||||||||||||||||||||||||||||||||||
Db        904 GATCTTCAACGTTGTCAGATCGTGCTTCGGCACCAGTACA 943


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1 and 8-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-10, 14-15, 18-19 and 25-29 of application serial no. 15/110,696.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The claims of application serial no. 15/110,696 are directed at the same expression enhancer but lack a “stuffer sequence.”  However, given the open-ended definition of “stuffer sequence,” including the 0 nucleotide embodiment, the above rejected claims have the same scope as the pending claims in the co-pending application.
Conclusion
12.	Claims 6-7 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/            Examiner, Art Unit 1663